Exhibit 10.1


STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT, dated as of February 3, 2014 is by and among
RentVM, Inc., a New Jersey corporation (the “Company”), Aqeel Asim, Awais Daud
and Ali Fayazi (each, individually, a “Seller” and, collectively, the
“Sellers”), and InterCloud Systems, Inc., a Delaware corporation (“Buyer”).


P R E M I S E S:


WHEREAS, the Company is engaged in the business of being a cloud service
provider (such business as conducted by the Company being hereinafter referred
to as the “Business”);


WHEREAS, as of the date of the Closing (as defined herein), the Sellers are the
record and beneficial owners of all of the issued and outstanding shares of the
capital stock (the “Shares”) of the Company; and


WHEREAS, Buyer wishes to purchase a certain amount, and up to all, of the Shares
from the Sellers and the Sellers wish to sell a certain amount, and up to all,
of the Shares to Buyer, all pursuant to the terms, conditions, limitations and
exclusions contained in this Agreement.


A G R E E M E N T S:


NOW, THEREFORE, in consideration of the mutual agreements contained herein,
intending to be legally bound hereby, the parties hereto agree as follows:


ARTICLE I
DEFINED TERMS


1.1           Defined Terms.  The following terms shall have the following
meanings in this Agreement:


“Accounts Receivable”  means any and all amounts owed in cash to the Company by
reason of a sale of a good or provision of a service in the ordinary course of
the Business (in accordance with GAAP and net of any allowances, applicable
reserves and deferred revenue).


“Acquisition Proposal” shall mean any proposal for an acquisition, a merger or
other business combination involving the Company, or any proposal or offer to
acquire in any manner a substantial direct or indirect equity interest in the
Company or all or a substantial portion of the Assets.
 
 
1

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to any specified Person, (a) any other Person
which, directly or indirectly, owns or controls, is under common ownership or
control with, or is owned or controlled by, such specified Person, (b) any other
person which is a director, officer or general partner or is, directly or
indirectly, the beneficial owner of ten percent (10%) or more of any class of
equity securities, of the specified Person, (c) another Person of which the
specified Person is a director, officer or general partner or is, directly or
indirectly, the beneficial owner of ten percent (10%) or more of any class of
equity securities, (d) another Person as to which the specified Person serves as
trustee or in a similar capacity, or (e) any relative or spouse of the specified
Person within the first degree of consanguinity, and to the extent they share a
common household with the specified Person, any relative of such spouse or any
spouse of any such relative.


“Assets” means the interest of the Company in all the tangible and intangible
assets owned by or leased or licensed to the Company on the Closing Date.


“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, as amended to the date hereof.


“Closing” means the consummation of the transactions contemplated by this
Agreement in accordance with the provisions of Article VIII hereof.


“Code” means the Internal Revenue Code of 1986, as amended to the date hereof.


“Confidential Information” shall mean (a) each and all of the Buyer’s and
Company’s technical, commercial, marketing, strategic, business or other
information, data, plans and material of the kind either identified as
confidential or proprietary or which a reasonable person would recognize to be
confidential or proprietary, either from its nature or the manner of its
disclosure, or which has not entered the public domain and (b) the terms and
provisions of this Agreement and any other material information relating to this
Agreement or the transactions contemplated hereunder.


“Consents” means the consents of third parties necessary or advisable to
consummate the transactions contemplated hereby, as more particularly set forth
in Section 3.9.


“Contracts” means all agreements, written or oral (including any amendments and
other modifications thereto), to which the Company is a party or is bound.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“Escrow Shares” means that number of shares of Buyer Common Stock equal to the
quotient of $1,000,000 divided by the closing price of the Buyer’s common stock
on the trading day immediately preceding the date of this Agreement


“GAAP” shall mean U.S. generally accepted accounting principles, consistently
applied.


 
2

--------------------------------------------------------------------------------

 
 
“Hazardous Substances” shall be construed broadly to mean any toxic or hazardous
substance, material, or waste, and any other contaminant, pollutant or
constituent thereof, whether liquid, solid, semi-solid, sludge and/or gaseous,
including chemicals, compounds, by-products, pesticides, asbestos containing
materials, petroleum or petroleum products, and polychlorinated biphenyls, the
presence of which requires investigation or remediation under any environmental
Laws or which are regulated, listed or controlled by, under or pursuant to any
environmental Laws, or which has been determined or interpreted at any time by
any governmental authority to be a hazardous or toxic substance regulated under
any other statute, law, regulation, order, code, rule, order, or decree,
including any Hazardous Substance as that term is defined under CERCLA.


“Intellectual Property” shall mean all statutory, common law and registered
patents, all copyrights, trademarks, service marks, trade names and domain names
(including registrations and applications for registration of any of the
foregoing), and all trade secrets, designs, logos, and other intangible rights
and interests owned by or licensed to the Company and used in connection with
the Business, and all associated goodwill.


“Knowledge” shall mean the knowledge, after reasonable due inquiry, of any
Seller.


“Law” means any law, rule or regulation of any federal, state or local
governmental authority.


“Licenses” means all of the licenses, permits and other authorizations issued by
any federal, state or local governmental authorities to the Sellers or the
Company used in the operation of the Business, all of which are listed on
Schedule 3.5 hereto, with any additions thereto between the date hereof and the
Closing Date.


“Material Adverse Effect” shall mean a material adverse effect on the Business,
Assets, liabilities, prospects, condition (financial or otherwise) or results of
operations of the Company, taken as a whole, other than any general economic
change that does not affect the Company on a disproportionate basis or any
change or effect directly resulting from any public announcement of this
Agreement or the transactions contemplated by this Agreement.


“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.


“Personal Property” means all of the interest of the Company in all machinery,
equipment, computer programs, computer software, tools, motor vehicles,
furniture, leasehold improvements, office equipment, supplies, plant, spare
parts and other tangible personal property which are owned by or leased to the
Company, or otherwise used or possessed by the Company, together with any
additions or deletions thereto expressly permitted by Buyer or this Agreement
between the date hereof and the Closing Date.


“Purchase Price” means the consideration payable to the Sellers for the Shares
as provided in Article II.


 
3

--------------------------------------------------------------------------------

 
 
“Real Property” means all of the Company’s owned or occupied real property,
leasehold interests, easements, real estate licenses, rights to access and
rights-of-way, all of which are identified in Schedule 3.6 hereto, together with
any additions or deletions thereto expressly permitted by Buyer or this
Agreement between the date hereof and the Closing Date.


“Related Document” shall mean any and all agreements, instruments, documents or
certificates related to or arising from this Agreement.


“Subsidiary” shall mean, with respect to the Company, any entity of which a
majority of the voting power or equity interest is owned, directly or
indirectly, by the Company.


“Tax” shall mean any federal, territorial, state, county, local, or foreign
income, gross receipts, license, payroll, wage, employment, excise, utility,
communications, production, occupancy, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, capital levy,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, real property gains, recordation, business license,
workers’ compensation, Pension Benefit Guaranty Corporation, personal property,
sales, use, transfer, registration, value added, ad valorem, alternative or
add-on minimum, estimated, or other tax, fee, charge, premium, imposition of any
kind whatsoever, however denominated, imposed by any Tax Authority, together
with any interest, penalties or other additions to tax and any interest on any
such interest, penalties and additions to tax payable in respect thereof.


“Taxable Period” means any taxable year or any other period that is treated as a
taxable year with respect to which any Tax may be imposed under any applicable
statute, rule or regulation of any Tax Authority.


“Tax Authority” shall mean the Internal Revenue Services (“IRS”) and any other
federal, territorial, state, local or foreign authority responsible for the
administration and/or collection of any Taxes.


ARTICLE II
PURCHASE AND SALE OF THE SHARES


2.1           Purchase and Sale of the Shares.  Upon the terms and subject to
the conditions contained in this Agreement, at the Closing, Buyer shall purchase
and acquire from the Sellers, and the Sellers shall sell, transfer, assign,
convey and deliver to Buyer, all right, title and interest in and to the Shares
being purchased by Buyer at Closing, free and clear of any lien, mortgage,
pledge, claim, security interest, imperfection in title or other third party
right or interest of any kind whatsoever, or restrictive agreement, conditional
sales agreement, option, encumbrance or charge of any kind whatsoever (each, an
“Encumbrance”), except as set forth in the Agreement of the Shareholders of the
Company, dated April 12, 2012 (the “Shareholders Agreement”).  At the Closing,
the Sellers shall deliver to Buyer the Shares being purchased by Buyer along
with appropriate stock powers and transfer instruments executed by the Sellers.
 
 
4

--------------------------------------------------------------------------------

 
 
2.2           Purchase Price.  Subject to the terms and provisions of this
Agreement, the Purchase Price payable for all outstanding Shares of the Company
and the covenants contained in Section 5.2 shall be 400,000 of Buyer’s common
stock, par value $0.0001 per share (“Buyer Common Stock”).


2.3           Buyer Option.  Up to and including the 90th calendar day following
the Closing Date (the “Option Expiration Date”), Buyer shall have the option to
purchase from Sellers, on a pro rata basis, for an aggregate of $1,000,000 in
cash, the number of shares of Buyer Common Stock equal to the quotient of
$1,000,000 divided by the closing price of the Buyer’s common stock on the
trading day immediately preceding the date of this Agreement.  If Buyer makes
such election, then each Seller shall provide a certificate certifying that all
representations and warranties of the Company and the Sellers in this Agreement
shall be true and complete in all material respects, disregarding for this
purpose any qualification or exception for, or reference to, materiality or
Material Adverse Effect in any such representation or warranty, at and as of the
Option Expiration Date, as though such representations and warranties were made
at and as of such time, except for representations and warranties that speak as
of a specific date or time, which need only be true and correct as of such date
and time, and Buyer shall deliver the requisite consideration in immediately
available funds to the Sellers within five (5) days of exercising such option
and delivery of such certifications by the Sellers.  In addition, all closing
conditions set forth in Section 8.2 (except for Section 8.2(f)) which apply to
the Closing, shall also be applicable to the closing of the option set forth in
this Section 2.3.


2.4           Escrow.  At Closing the Escrow Shares, which form a portion of the
Buyer Common Stock, shall be deposited with an escrow agent mutually agreeable
to each of Buyer and the Sellers, until such time as the Buyer files its Annual
Report on Form 10-K for the fiscal year ended December 31, 2014 (the “Filing
Date”).  The Escrow Shares shall remain in escrow to, among other things,
satisfy any claim for indemnity brought by the Buyer pursuant to either of
Section 6.5 or Section 10.2(a) prior to the Filing Date, at which point such
number of Escrow Shares (valued at the closing price of the Buyer’s common stock
on the trading day preceding the date of this Agreement) required to satisfy
such claim shall be disbursed to Buyer upon the submission of a written
instruction by the Buyer to the escrow agent (with notice to the
Sellers).  Following the Filing Date, the Escrow Shares shall be disbursed to
the Sellers on a pro rata basis upon the submission of an instruction by the
Buyer to the escrow agent, instructing such escrow agent to release the Escrow
Shares remaining in escrow at such time.  Notwithstanding the foregoing,
provided no claim for indemnity has been made, or if a claim has been made and
there are sufficient Escrow Shares remaining to satisfy such claim, the Sellers
may request a release of up to 25% of the remaining Escrow Shares to cover
personal tax liabilities associated with this transaction.  Further, nothing
herein shall prevent the parties from agreeing to a release of the Escrow Shares
prior to the Filing Date.


 
5

--------------------------------------------------------------------------------

 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLERS


The Company and the Sellers, jointly and severally, represent and warrant, and
with respect to Section 3.29, each Seller severally represents and warrants, to
Buyer as follows:


3.1           No Violation; Authorization. The execution and delivery of this
Agreement and each Related Document does not, and the consummation of the
transactions contemplated hereby and thereby and compliance with the terms
hereof and thereof will not (subject only to obtaining any required consents,
approvals, authorizations, exemptions or waivers set forth on Schedule 3.9), (i)
conflict with, or result in any violation of, any statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge or other restriction of any
government, governmental agency, or court to which the Company is subject or any
provision of its charter, bylaws or other organizational documents; or (ii)
result in any violation of or default on the part of the Company (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under or result in the creation of any Encumbrance of any kind
upon the Shares under, any provision of any note, bond, mortgage, indenture,
deed of trust, license, lease, contract, commitment or loan or other agreement
to which the Company is a party or by which any of the Company’s respective
properties or assets are bound.  The execution, delivery and performance of this
Agreement and the Related Documents to which the Company is or is to become a
party have been duly and validly authorized by all necessary corporate action on
the part of the Company.


3.2           Due Organization; Subsidiaries.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its incorporation, and has full power and authority and all requisite rights,
licenses, permits and franchises to own, lease and operate the Assets that it
currently owns, leases or operates and to conduct the Business as it is now
being conducted.  The Company is duly licensed, registered and qualified to do
business as a foreign corporation and is in good standing in all jurisdictions
in which the ownership, leasing or operation of its Assets, or the conduct of
the Business, requires such qualification, except where the failure to be so
licensed, registered or qualified would not have a Material Adverse
Effect.  Schedule 3.2 sets forth each state or other jurisdiction in which the
Company is licensed or qualified to do business.  The Sellers have delivered to
Buyer an accurate and complete copy of the certificate of incorporation, by-laws
and any other organizational documents of the Company, each agreement, trust,
proxy or other arrangement among the stockholders or directors of the Company,
and each other agreement or document affecting any ownership rights or
interests, or any management rights or economic rights, of the Company, or any
rights to share in the profits of or to receive distributions or the return of
capital from the Company, along with an accurate and complete copy of the
contents of the minute book of the Company.  There are no Subsidiaries of the
Company, and the Company is not a stockholder, partner, joint venturer or other
equity owner of any entity.
 
3.3           Binding Obligation.  Assuming due authorization, execution and
delivery of this Agreement by Buyer, this Agreement (and when executed and
delivered at Closing, each Related Document) will be duly executed by the
Company and constitute the legal, valid, and binding obligation of the Company,
enforceable against the Company in accordance with their respective terms,
except that (i) such enforce­ment may be limited by or subject to any
bankruptcy, insolvency, reorganization, moratorium or similar laws now or
hereafter in effect relating to or limit­ing credi­tors’ rights generally and
(ii) the remedy of specific per­formance and injunctive and other forms of
equitable relief are subject to certain equitable defenses and to the discretion
of the court before which any proceeding therefor may be brought.
 
 
6

--------------------------------------------------------------------------------

 
 
3.4           Capitalization.  The Company is authorized to issue 10,000 shares
of common stock, without par value, all of which are currently issued and
outstanding and all of which are owned by the Sellers.  The Shares constitute
all of the issued and outstanding shares of the capital stock of the
Company.  The Shares are owned of record and beneficially by the Sellers as
listed on Schedule 3.29(c) hereto.  The capitalization, including debt and
equity, of the Company is accurately and completely described in the Financial
Statements attached hereto as Schedule 3.11.  The Shares are duly authorized,
validly issued, fully paid and nonassessable, and were not issued in violation
of any preemptive, subscription or other right of any person to acquire
securities, ownership interests or rights in the Company.  Except as set forth
on Schedule 3.4, there are no outstanding subscriptions, options, convertible or
exchangeable securities, preemptive rights, warrants, calls or agreements
relating to the issuance or transfer of the Shares or any ownership interests in
the Company to which the Company or any Seller is a party or by which the
Company or any Seller is bound.  All Shares, and any other ownership interests
or rights in the Company, whether or not currently outstanding, were issued in
compliance (and if reacquired or cancelled by the Company, reacquired or
cancelled in compliance) with all applicable Laws, including securities
Laws.  The Sellers have not violated any applicable Laws in connection with the
purchase or sale of any Shares.  Except as set forth in the organizational
documents of the Company, there are no voting trusts or other agreements,
arrangements or understandings applicable to the exercise of voting rights,
control, rights to share in profits and losses, rights to receive dividends or
the return of capital to which the Company or any Seller is a party or by which
the Company or any Seller is bound.  Except as set forth on Schedule 3.4 and the
Shareholders Agreement, in the organizational documents of the Company and under
applicable Laws, there are no restrictions affecting the transferability of the
Shares.


3.5           Licenses.  Schedule 3.5 hereto contains a true and complete list
of all of the Licenses, including any non-assignable licenses, permits and other
governmental authorizations (which shall be denoted as non-assignable).  Except
as set forth on Schedule 3.5, the Licenses comprise all of the licenses, permits
and other authorizations necessary to conduct the Business, and none of the
foregoing are subject to any restriction or condition which would limit the full
operation of the Business as presently operated.  All Licenses are validly
issued, and the applications therefor are complete and accurate and did not omit
to state any facts necessary in order to make the statements therein not
misleading.  The Licenses are in full force and effect, and the conduct of the
Business is in full accordance therewith.  All fees and other charges relating
to the Licenses have been paid in full, or are not in arrears of payment.
 
 
7

--------------------------------------------------------------------------------

 
 
3.6           Real Property.  Schedule 3.6 hereto sets forth an accurate and
complete list of all the Real Property leases (including name of lessor,
expiration date and monthly rent) to which the Company is a party or
subject.  Each of the leases in connection with the Real Property is in full
force and effect, and the Company has delivered to Buyer accurate and complete
copies of each such lease.  Except as set forth on Schedule 3.6, there are no
parties in possession of all or any portion of the Real Property other than the
Company, whether as lessees, tenants at will, trespassers or otherwise.  To the
Knowledge of the Sellers, (i) no zoning, building or other federal, state or
municipal law, ordinance, regulation or restriction is violated by the continued
maintenance, operation or use of the Real Property or any tract or portion
thereof or interest therein in its present manner, (ii) the current use of the
Real Property and all parts thereof as aforesaid does not violate any
restrictive covenants of record affecting the Real Property, and (iii) all
necessary licenses, permits and authorizations required by any governmental
authority with respect to the Real Property have been obtained, have been
validly issued and are in full force and effect.  The Company is not, and to the
Knowledge of the Sellers, no other party is, in default under any lease or other
instrument of conveyance.  All leasehold interests (including the improvements
thereon) are available for immediate use in the conduct and operation of the
Business.  Other than as set forth in Schedule 3.6, there is no Real Property
that is owned by, used by, leased by or otherwise occupied by the Company.


3.7           Title to and Condition of Personal Property.  Except as set forth
on Schedule 3.7, the Company owns and has good and marketable title to all
Personal Property free and clear of any Encumbrance.  The Company is not, and to
the Knowledge of the Sellers no other party is, in default under any of the
leases, licenses and other agreements relating to the Personal Property.  The
Company has delivered to Buyer an accurate and complete copy of each lease,
license or other agreement relating to the Personal Property.  Except as
otherwise disclosed on Schedule 3.7 hereto, the Personal Property constituting
tangible property is in good operating condition (ordinary wear and tear
excepted).


3.8           Contracts.  Schedule 3.8 hereto lists all of the Contracts in
effect on the date hereof (including, but not limited to, all Licenses, Real
Property leases, employment agreements and all other contracts or agreements to
which the Company is a party) and, for all oral agreements, provides a summary
of the material terms of such Contract.  On or prior to the date hereof, the
Company has provided Buyer with true and complete copies of all written
Contracts set forth on Schedule 3.8.  All of the Contracts listed on Schedule
3.8 are in full force and effect, and are valid, binding and enforceable in
accordance with their terms.  Except as otherwise disclosed on Schedule 3.8: (i)
there is no default or breach by the Company, or to the Knowledge of the
Sellers, any other party to any Contract set forth on Schedule 3.8; (ii) there
is no fact or circumstance that exists that, with or without the passage of time
or giving of notice or the happening of any further event or condition, would
constitute a default, or would entitle any party to terminate any such Contracts
or to make a claim or set-off against the Company or any of its Affiliates, or
otherwise to amend such Contract or prevent such Contract from being renewed in
accordance with its terms; (iii) the Company is not restricted by agreement from
carrying on the Business as and where conducted on the Closing Date; and
(iv) there are no negotiations pending or in progress to revise any Contract
(other than the Lease Agreement), other than negotiations in the ordinary course
of business intended to make the terms of certain Contracts more favorable to
the Company.  The Company has not received any written notice of default,
termination, or non-renewal under any such Contract.
 
 
8

--------------------------------------------------------------------------------

 
 
3.9           Consents.  Except for the Consents described in Schedule 3.9
hereto, no consent, authorization, approval, order, license, certificate or
permit of or from, or declaration or filing with, any federal, state, local or
other governmental authority or any court or other tribunal, and no consent or
waiver of any party to any Contract to which the Company is a party is required
or declaration to or filing with any governmental or regulatory authority, or
any other third party is required to (a) execute this Agreement, (b) consummate
this Agreement and the transactions contemplated hereby, (c) permit the Sellers
to sell the Shares to Buyer, or (d) enable the Company to operate after the
Closing Date in the same manner as it is presently operated.


3.10         Intellectual Property.  Schedule 3.10 hereto sets forth a true,
complete and correct list of all Intellectual Property owned by or licensed to
the Company.  The Intellectual Property set forth on Schedule 3.10 includes all
such Intellectual Property that is used in or necessary for the conduct of the
Business.  Except as set forth on Schedule 3.10, the Company is the sole and
exclusive owner or licensee of all right, title and interest in and to the
Intellectual Property, free and clear of all Encumbrances, and the Company has
the valid and exclusive rights to use the Intellectual Property.  Any items of
Intellectual Property that have been registered or applied for have been
properly registered or applied for, as the case may be, under applicable Law,
and all such registrations are valid and in force.  Except as set forth on
Schedule 3.10, (i) to the Knowledge of the Sellers none of the Intellectual
Property is interfered with, infringed upon, conflicted with or otherwise
violated by the intellectual property rights of any Person and (ii) none of the
Intellectual Property interferes with, infringes upon, conflicts with or
otherwise violates the intellectual property rights of any Person.  No Affiliate
of the Company or any Seller has any rights to any of the Intellectual
Property.  No Seller owns any Intellectual Property related to, or used by, the
Company.  Copies of all Intellectual Property applications, registration
renewals and the like, and all correspondence with respect thereto, if any, have
been delivered to Buyer at or prior to Closing.


3.11         Financial Statements.  The Sellers have furnished to Buyer the
following financial statements (collectively, the “Financial Statements”), which
Financial Statements are attached hereto as Schedule 3.11:  unaudited balance
sheets and statements of income, changes in stockholders’ equity, and cash flow
as of and for the fiscal year ended December 31, 2013 of the Company.  The
Financial Statements (including the notes thereto) have been prepared in
accordance with GAAP and present fairly the financial condition of the Company
as of such dates and the results of operations of the Company for such periods
are true, correct and complete, and are consistent with the books and records of
the Company (which books and records are true, correct and complete).  To the
best of Sellers’ knowledge, the accounting practices used in preparing the
Financial Statements were the same in each of the Financial Statements and were
consistently followed throughout the period reflected in each of the Financial
Statements.  The books and records of the Company are complete and correct in
all material respects, and fully and fairly reflect bona fide transactions set
forth therein.
 
 
9

--------------------------------------------------------------------------------

 
 
3.12         Insurance.  Schedule 3.12 sets forth an accurate and complete list
(including the name of the insurer, coverage, premium and expiration date) of
all binders, policies of insurance, self-insurance programs or fidelity bonds
(“Insurance”) maintained by the Company, or in which the Company is a named
insured, true and complete copies of which have been provided or made available
to Buyer.  All Insurance contains valid and enforceable policies or binders for
the benefit of the Company, and all such policies or binders are in full force
and effect and are in amounts and for risks, casualties and contingencies
customarily insured against by enterprises in operations similar to the
Business.  There are no pending or asserted claims against any Insurance as to
which any insurer has denied liability, and there are no claims under any
Insurance that have been disallowed or improperly filed.  Schedule 3.12 sets
forth the insurance claims experience for the last two full fiscal years and the
interim period through the date hereof with respect to the Business.  No notice
of cancellation or non-renewal with respect to, or material increase of premium
for, any Insurance has been received by the Company.


3.13         Employee Plans; ERISA.


(a)           Schedule 3.13(a) contains a list of each employee benefit plan,
agreement, arrangement, policy or commitment (whether or not an “employee
benefit plan” within the meaning of Section 3(3) of ERISA), including, but not
limited to, any employment, consulting, bonus, deferred compensation, incentive
compensation, vacation, severance, termination or post-employment pay,
disability, hospitalization or other medical, dental, vision, life or other
insurance, stock purchase, stock option, stock appreciation, stock award,
pension, profit sharing, 401(k) or retirement plan, agreement, arrangement,
policy or commitment, and each other employee benefit plan, agreement,
arrangement, policy or commitment arising out of the employment or the
termination of an employee, former employee, retiree or sales personnel by the
Company, whether written or oral, tax-qualified under the Code or non-qualified,
whether covered by ERISA or not, which is currently maintained or contributed to
by the Company or any trade or business (whether or not incorporated) that is
under common control, or that is treated as a single employer, with the Company
under Sections 414(a), (c), (m) or (o) of the Code (each, a “Commonly Controlled
Entity”) covering their employees, former employees, retirees or sales personnel
or with respect to which the Company or any Commonly Controlled Entity,
respectively, has or in the future could have any direct or indirect, actual or
contingent liability (each, a “Plan” and collectively, the “Plans”).  Except as
set forth in Schedule 3.13(a), neither the Company nor any Commonly Controlled
Entity has any legally binding oral or written plan or other commitment, whether
covered by ERISA or not, to create or participate in any additional plan,
agreement or arrangement or to modify or change any existing Plan in any manner
that would affect any of its employees, former employees, retirees or sales
personnel.  The Company has made available to Buyer true and complete copies of
the Plans and the trust agreements and any contracts relating to the Plans and
all other relevant documents governing or relating to the Plans in effect on the
date hereof (including the latest summary plan description, the latest annual
report (and all attachments) filed with the Internal Revenue Service with
respect to each of the Plans, and the latest favorable determination letter
issued by the Internal Revenue Service for each of the Plans, including any
amendments to any of the foregoing.  Neither the Company nor any Commonly
Controlled Entity will incur any liability in connection with any Plan solely as
a result of the consummation of the transactions contemplated by this Agreement.


 
10

--------------------------------------------------------------------------------

 
 
(b)           The Company is in compliance in all material respects with all
presently applicable provisions of ERISA, including the regulations and
published interpretations thereunder; no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company would have any liability; the Company has not incurred and
does not expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Sections 412 or
4971 of the Code; and each “pension plan” for which the Company would have any
liability that is intended to be qualified under Section 401(a) of the Code is
so qualified in all material respects and nothing has occurred, whether by
action or by failure to act, which would cause the loss of such qualification.


(c)           There are no pending, or to the Knowledge of the Sellers,
threatened or anticipated, claims, litigation, administrative actions or
proceedings against or otherwise involving any of the Plans or related trusts,
or any fiduciary thereof, by any governmental agency, or by any employee, former
employee, leased employee, former leased employee, retiree or sales personnel or
by any participant or beneficiary covered under any of the Plans, or otherwise
involving the Plans (other than routine claims for benefits), nor, to the
Knowledge of the Sellers, is there any basis for one.  There is no judgment,
decree, injunction, rule or order of any court, governmental body, commission,
agency or arbitrator outstanding against or in favor of any Plan or, to the
Knowledge of the Sellers, any fiduciary thereof in that capacity.  No Assets of
the Company are allocated to or held in a “rabbi trust” or similar funding
vehicle.


(d)           The consummation of the transactions contemplated by this
Agreement will not, of itself, entitle any current or former employee or leased
or contract employee of the Company to severance pay, unemployment compensation
or any similar payment or accelerate the time of payment or vesting, or increase
the amount of compensation due to, or in respect of, any current or former
leased or contract employee, nor will it result in the breach of any agreement
with any current or former employee or leased or contract employee.


(e)           None of the Assets is subject to any Encumbrance under Section
302(f) of ERISA or Section 412(n) of the Code.


3.14         Employees.


(a)           Schedule 3.14(a) sets forth an accurate and complete list of all
current directors, officers and employees of the Company (the “Employees”),
including employer, name, title or position, the present annual compensation
(including salary, bonuses, commissions and deferred compensation, each of which
are separately delineated), current vacation accrual, the date of commencement
of employment, years of service, and any interests in any incentive compensation
plan, and indicates (i) whether such Employee has an employment agreement or
contract (whether written or oral) with the Company, (ii) whether such
individuals are full-time, part-time or temporary employees and (iii) whether
any such individuals are currently on short-term or long-term
disability.  Schedule 3.14(a) also sets forth an accurate and complete list of
all current independent contractors of the Company, including name,
compensation, a description of services performed for the Company, and an
indication of whether such independent contractor has an agreement (whether
written or oral) with the Company relating to such services.  Schedule 3.14(a)
also separately sets forth an accurate and complete list of the names of each
person with whom the Company has entered into a noncompetition or
nonsolicitation arrangement of any kind.  No shareholder or Employee of the
Company is eligible, solely as a result of the consummation of the transactions
contemplated hereby, to receive from the Company a severance, bonus, change in
control or any other payment.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)            The Company is in compliance in all material respects with all
applicable laws respecting employment and employment practices, terms and
conditions of employment and wages and hours and is not engaged in any unfair
labor practice;


(c)            There are no agreements or arrangements between the Company and a
consultant, former consultant, employee or former employee obligating the
Company to make any payment to any such individual as a result of the
transactions contemplated by this Agreement or the termination of any Employee
in connection therewith.  The transactions contemplated by this Agreement or the
termination of any Employee in connection therewith shall not result in any
payment being made under any agreement or arrangement between the Company and a
consultant, former consultant, employee or former employee that would be subject
to the excise tax imposed by Section 4999 of the Code.


(d)            There are no loans outstanding from the Company to any of the
Employees.


(e)            The Company is not in breach of any material terms of employment
of any of the Employees, nor to the Knowledge of the Sellers, is any Employee in
breach of any material term of his employment relationship.


(f)             Except as specifically set forth on Schedule 3.14(f), as of the
date hereof, none of the Employees has given or received notice of termination
of his employment as an Employee, and, to the Knowledge of the Sellers, none of
the Employees has an intention to terminate his employment as an Employee.


(g)            None of the Employees is the subject of any disciplinary action
nor is any Employee engaged in any grievance procedure, nor, to the Knowledge of
the Sellers, is there any matter or fact in existence that can reasonably be
foreseen as likely to give rise to the same.


(h)           With respect to all Employees, the Company has complied in all
material respects with the employment eligibility verification form requirements
under the Immigration and Naturalization Act, as amended (“INA”), in recruiting,
hiring, reviewing and documenting prospective employees for employment
eligibility verification purposes and the Company has complied in all material
respects with the paperwork provisions and anti-discrimination provisions of the
INA. With respect to all Employees, the Company has obtained and maintained the
employee records and I-9 forms in proper order as required by United States
law.  To the Knowledge of the Sellers, the Company does not, within the United
States, employ any workers unauthorized to work in the United States.
 
 
12

--------------------------------------------------------------------------------

 
 
3.15         Labor Relations.  The Company is not a party to, nor subject to,
any collective bargaining agreements.  None of the employees of the Company are
represented by a union or subject to a collective bargaining agreement, no union
organizational campaign is in progress with respect to such employees and no
question concerning representation exists respecting such employees.  There is
no labor strike or work stoppage or lockout currently pending, or, to the
Knowledge of the Sellers, threatened, against or materially affecting the
Company, and there has never been any such action pending against the Company,
and to the Knowledge of the Sellers, there has not been any such action
threatened against or materially affecting the Company.


3.16         Taxes.  The Company has timely filed all material federal, state,
local and foreign income and franchise tax returns (or timely filed applicable
extensions therefore) that have been required to be filed and are not in default
in the payment of any taxes which were payable pursuant to said returns or any
assessments with respect thereto, other than any which the Company is contesting
in good faith and for which adequate reserves have been provided and reflected
in the Company’s Financial Statements.  The Company does not have any tax
deficiency that has been or, to the knowledge of the Company, might be asserted
or threatened against it that would result in a Material Adverse Effect.


3.17         Claims; Legal Actions.  Except as set forth on Schedule 3.17, there
are no actions, suits, proceedings, orders, investigations or claims pending or,
to the Knowledge of the Sellers, threatened against the Company, or pending or
threatened by the Company, against any third party, at law or in equity, or
before or by any governmental department, commission, board, bureau, agency or
instrumentality (including, without limitation, any actions, suits, proceedings
or investigations with respect to the transactions contemplated by this
Agreement), and to the Knowledge of the Sellers there is no basis for any of the
foregoing.  The Company is not subject to any arbitration proceedings under
collective bargaining agreements or otherwise or any governmental investigations
or inquiries (including, without limitation, inquiries as to the qualification
to hold or receive any license or permit), and there is no basis for any of the
foregoing.  The Company is not subject to any judgment, order or decree of any
court or other governmental agency, and the Company has not received any written
opinion or memorandum from legal counsel to the effect that it is exposed, from
a legal standpoint, to any liability.


3.18         Compliance with Laws.  The Company, the Business and the Assets
conform, in all material respects, to all applicable statutes, codes,
ordinances, licensing requirements and other Laws.  The Company has, since its
inception, materially complied with all Laws, decrees, filing and reporting
requirements, awards and orders applicable to the Company, including those
relating to employment, employee benefits, marketing, sale and distribution of
products, labeling of products, trade regulation, antitrust and warranties; and
to the Knowledge of the Sellers there is not any liability arising from or
related to any violations thereof.  No notice from any governmental body or
other Person of any violations of any Law in connection with the Assets or
operations of the Business or the Shares has been received by the Company or the
Sellers.


3.19         Undisclosed Liabilities. Except as set forth on Schedule 3.19(a)
hereto or on the Financial Statements or the notes thereto, the Company does not
have and will not have any indebtedness, duty, responsibility, liability or
obligation of any nature, whether absolute, accrued, contingent or otherwise,
and whether due or to become due, related to or arising from the operation of
the Business or the ownership, possession or use of the Assets.  Except as set
forth on Schedule 3.19(b) hereto, there are no extraordinary claims against the
Company by third parties relating to acts or omissions by the Company arising
outside the ordinary course of the Business.
 
 
13

--------------------------------------------------------------------------------

 
 
3.20         Assets and Title.  The Assets include all assets used in connection
with the Business.  The Company owns and has good and marketable title to all of
the Assets and as of the Closing Date the Assets shall be free and clear of all
Encumbrances.  Neither the ownership nor use of the Assets conflicts with the
rights of any Person.  The books of account of the Company, and other such
records, are complete and correct in all material respects.  At the Closing, all
such books and records shall be located at the business office of the Company.


3.21         Interim Change.  Except as set forth in Schedule 3.21, since
December 31, 2013 the Business has been conducted and operated only in the
ordinary course, consistent with past practices.  In addition, except as set
forth on Schedule 3.21, since December 31, 2013:


(a)            there has been no Material Adverse Effect on the Assets, the
Shares or the Company;


(b)            except in the ordinary course of business, no party has
accelerated, terminated, modified or cancelled any agreement, contract, lease or
license (or series of related agreements, contracts, leases and licenses) to
which the Company is a party or by which it is bound, or has threatened the
same;


(c)            the Company has not borrowed any amount or incurred or become
subject to any liabilities in excess of Five Thousand Dollars ($5,000), except
(i) current liabilities incurred in the ordinary course of business and
liabilities under contracts entered into in the ordinary course of business or
(ii) pursuant to a budget approved by Buyer;


(d)            the Company has not mortgaged or pledged any Asset or Shares, or
subjected any Asset or Shares, to any Encumbrance, except liens for Taxes not
yet due and payable;
 
(e)            neither the Company nor any Seller has sold, leased, assigned,
transferred or otherwise disposed of, or agreed to sell, lease, assign, transfer
or otherwise dispose of at some future date, or granted an option or other right
to any party to acquire, any of the Assets or Shares, nor has the Company
forgiven or canceled any debts owing to the Company or waived any claims or
rights;


(f)            the Company has not sold, assigned, transferred, or permitted to
lapse, any rights for the use of any Intellectual Property, or disclosed any
Confidential Information to any Person;


(g)            the Company has not made any change in any method of accounting
or accounting practice or its practices with respect to the other payment or
other discharge of debts;
 
 
14

--------------------------------------------------------------------------------

 
 
(h)            the Company has not suffered any extraordinary losses or waived
any rights of value, whether or not in the ordinary course of business, or
consistent with past practice;


(i)             the Company has not made capital expenditures or commitments
therefor that aggregate in excess of Five Thousand Dollars ($5,000);


(j)             the Company has not made any loans or advances to, guarantees
for the benefit of or any investments in, any Persons;


(k)            the Company has not suffered any damage, destruction or casualty
loss, not fully covered by insurance (subject to payment of the applicable
deductible);


(l)             the Company has not acquired (including, without limitation, by
merger, consolidation or acquisition of stock or assets) any operating business,
corporation, partnership, limited liability company, joint venture, association
or other business organization or division thereof, or any assets, outside of
the ordinary course of business, or entered into any commitment to do so;


(m)           the Company has not, except for this Agreement or any other
agreement contemplated hereby, entered into any agreement, contract, lease or
license (or series of related agreements, contracts, leases or licenses) outside
of the ordinary course of business;


(n)            the Company has not discharged or satisfied any Encumbrance or
paid any obligation or liability, other than current liabilities in the ordinary
course of business;


(o)            the Company has not declared, made any payment, set aside or made
any distribution with respect to the Shares to its stockholders or redeemed,
purchased or otherwise acquired any of the Shares;


(p)            the Company has not granted to any officer or employee any
increase in compensation or benefits, other than as required by an existing
contract or as set forth on Schedule 3.14(a);


(q)            the Company has not: (i) paid any pension, retirement allowance
or other employee benefit to any Person; (ii) adopted or agreed to adopt any
pension, retirement or other employee benefit plan, program or policy; or (iii)
terminated or permitted to lapse any insurance policy;


(r)             the Company has not entered into any agreement (i) in which the
obligation exceeds Ten Thousand Dollars ($10,000) or (ii) which may not be
terminated by the Company at any time, without penalty, upon thirty (30) days’
notice;
 
 
15

--------------------------------------------------------------------------------

 
 
(s)            the Company has not disposed of any Asset valued in excess of
Five Thousand Dollars ($5,000) outside the ordinary course of business;


(t)             the Company has not amended its charter, bylaws or other
organizational documents; and


(u)            the Company has not agreed to take any of the actions set forth
above in this Section 3.21.


3.22         Environmental Claims.  To the best of Sellers’ knowledge, (i) All
facilities owned by, or leased to or used by, the Company and used in the
conduct of the Business (the “Premises”), and the operations thereat, are in
compliance with all federal, state and local environmental Laws and regulations;
(ii) there has not been, and is not now occurring, at any location currently or
previously owned by or leased to the Company, any manner of spilling, leaking,
dumping, discharging, releasing, migrating or emitting, including the
definitions given to any of such terms under CERCLA or any other environmental
Law, of any Hazardous Substance; (iii) there are no Hazardous Substances located
at the Premises or use of the Premises which have caused any damage, or which,
to the Knowledge of the Sellers, pose a threat of causing damage, to the health
of persons, to property, to natural resources, or to the environment; (iv) the
Company has not received any written communication from any Person that alleges
that the Company is not in compliance with applicable environmental Laws; and
(v) to the Knowledge of the Sellers, neither the Company nor any Seller has, in
connection with the Business, sent or arranged for the transportation of
Hazardous Substances or wastes to a site which, pursuant to CERCLA or any
similar state law: has been placed or is proposed to be placed, on the “National
Priorities List” of hazardous waste sites or its state equivalent or which is
subject to a claim, an administrative order or other request to take “removal”
or “remedial” action by any person as those terms are defined under CERCLA.  The
Company is not currently in possession of any Hazardous Substances.
 
3.23         Customers and Vendors.


(a)            Schedule 3.23(a) contains a true, complete and correct list of
all the current customers of the Business (each a “Customer”) and the revenue
from such Customer for the Company’s most recent fiscal year.


(b)           Schedule 3.23(b) lists (i) each licensor, third-party
transportation provider, agent and other suppliers of products or services to
the Company with whom the Company has a Contract as well as the expiration date
of each such Contract and (ii) each Contract with respect to which the Company
was obligated to pay to any licensor, third-party transportation provider, agent
or other supplier of products or services, in the aggregate, Five Thousand
Dollars ($5,000) or more during the most recent fiscal year, together with, in
each case, the amount paid or billed during such period.
 
(c)            Except as set forth on Schedule 3.23(c), no customer or vendor
listed on Schedules 3.23(a) or 3.23(b) has notified the Company of an intention
on its part to terminate such customer’s or vendor’s agreement for services with
the Company.  Neither the Company, any Seller nor any of the officers or
directors of the Company have taken any actions intended to lead to the
termination of any such person’s agreement with the Company.
 
 
16

--------------------------------------------------------------------------------

 
 
3.24         Brokerage. Except as set forth on Schedule 3.24, neither the
Company nor any Seller has incurred any liability for brokerage commissions,
finders’ fees or other similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement or agreement binding
upon the Company or the Sellers.  All such brokerage commissions, finders’ fees
and similar compensation contracted for, as set forth on Schedule 3.24, shall be
settled and paid at or prior to Closing by the Sellers, and the Company shall
have received a full release from any such broker.


3.25         Affiliated Transactions.  Except as set forth in Schedule 3.25, no
Affiliate of the Company or any Seller: (i) owns any debt, equity or other
interest or investment in any Person that is a competitor, lessor, lessee,
licensor, licensee, customer, supplier, distributor sales agent or advertiser of
the Business; (ii) has any cause of action or other claim whatsoever against or
owes any material amount to, or is owed any material amount by the Company,
except for accrued compensation (including but not limited to accrued vacation
pay), employee benefits and similar matters; (iii) has any interest in or owns
any Intellectual Property or any other property or right used in the conduct of
the Business; or (iv) is a party to any Contract to which the Company is a
party.
 
3.26         Accounts Receivable.  All Accounts Receivable of the Company are
reflected properly on its books and records, are bona fide, due and valid
receivables subject to no defenses, setoffs or counterclaims, are current and
are collectible and will be collected in accordance with their terms at their
recorded amounts.  All Accounts Receivable arose in the ordinary course of
business.  No Accounts Receivable are subject to prior assignment, claim or
Encumbrance.  Since December 31, 2013, the Company has not incurred any
liabilities or obligations for discounts, returns, promotional allowances or
otherwise.  The Company has no liability for any refunds, allowances or returns
in respect of products manufactured, processed, distributed, shipped or sold by
or for the account of the Company.
 
3.27         Inventory.  All inventories reflected on the Financial Statements
are (a) owned by the Company and not subject to any Encumbrance, (b) properly
valued at the lower of cost or market value in accordance with GAAP, and (c) are
not obsolete and are of good and merchantable quality and contain no material
amounts that are not salable and usable for the purposes intended in the
ordinary course of the Business and meet the current standards and
specifications of the Business.  Except as set forth on Schedule 3.27, no
inventory is held by the Company on consignment, and the Company does not hold
title to any inventory held by others.


3.28         Banking Relationships and Investments.  Schedule 3.28 sets forth an
accurate and complete list of all banks and financial institutions in which the
Company has an account, deposit, safe-deposit box, lock box or line of credit or
other loan facility or relationship, including the names of all persons
authorized to draw on those accounts or deposits, or to borrow under such lines
of credit or other loan facilities, or to obtain access to such boxes.  Schedule
3.28 sets forth an accurate and complete list of all certificates of deposit,
debt or equity securities and other investments owned, beneficially or of
record, by the Company (the “Investments”).  The Company has good and marketable
title to all of the Investments.
 
 
17

--------------------------------------------------------------------------------

 
 
3.29         Sellers’ Several Representations.


(a)            Each Seller shall severally make the representations and
warranties with respect to such Seller set forth in this Section 3.29.


(b)           Each Seller has full right, power and authority to execute and
deliver this Agreement and all the Related Documents to be executed and
delivered by such Seller, as the case may be, pursuant hereto, and to consummate
the transactions contemplated hereby and thereby.  Assuming due authorization,
execution and delivery of this Agreement by Buyer, this Agreement (and when
executed and delivered at Closing, each Related Document) will be duly executed
and delivered and will constitute legal, valid and binding obligations of such
Seller, enforceable in accordance with their respective terms, except that (i)
such enforce­ment may be limited by or subject to any bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating
to or limit­ing credi­tors’ rights generally and (ii) the remedy of specific
per­formance and injunctive and other forms of equitable relief are subject to
certain equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.  The execution and delivery of this
Agreement and each of the Related Documents, and the consummation of the
transactions contemplated hereby or thereby will not result in the creation of
any Encumbrance on the Shares owned by such Seller or on any asset of such
Seller or the termination or acceleration of any indebtedness or other
obligation of such Seller and are not prohibited by, do not violate or conflict
with any provision of, and do not constitute a default under or a breach of (i)
any contract, permit, license or other instrument to which such Seller is a
party or by which such Seller or any of his or her respective assets is bound,
(ii) any order, writ, injunction, decree or judgment of any court or
governmental agency to which such Seller is subject, or (iii) any Law applicable
to such Seller.  No approval, authorization, registration, consent, order or
other action of or filing with any court, administrative agency or other
governmental authority, is required for the execution and delivery by such
Seller of this Agreement or any Related Document or the consummation by such
Seller of the transactions contemplated hereby.  Such Seller has no cause of
action or claim whatsoever against the Company.


(c)            Each Seller holds of record and beneficially all of the Shares
purported to be owned by such Seller as set forth opposite such Seller’s name on
Schedule 3.29(c).  Each Seller has good and marketable title to all of the
Shares in such Seller’s name as set forth on Schedule 3.29(c) and all right,
power, authority and capacity to sell, assign, transfer and deliver all right,
title and interest, both legal and equitable, in and to the Shares set forth
next to such Seller’s name on Schedule 3.29(c), free and clear of all
Encumbrances.  All of the Shares held by each Seller have been duly authorized,
are validly issued, fully paid and nonassessable.  Such Seller has not violated
any applicable Laws in connection with the purchase or sale of any Shares.  Upon
delivery to Buyer at the Closing of certificates representing the Shares and
receipt by such Seller of such Seller’s pro rata share of the Buyer Common
Stock, good and valid title to the Shares will pass to Buyer, free and clear of
any Encumbrances.
 
 
18

--------------------------------------------------------------------------------

 
 
3.30         Full Disclosure.  No representation or warranty made by the Company
or the Sellers herein or in any certificate, document or other written
instrument furnished or to be furnished pursuant hereto contains or will contain
any untrue statement of any fact, nor shall any such certificate, document or
written instrument omit any fact necessary in order to make any statement herein
or therein, in light of the circumstances in which it was made, not
misleading.  The Sellers have disclosed to Buyer all facts known to them that
are material to the Business, Assets, liabilities, prospects, condition
(financial or otherwise) or results of operations of the Company.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to the Company and the Sellers as follows:


4.1           Organization; Due Authorization.  Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware, and has full corporate power to execute, deliver and perform this
Agreement and any Related Document to which it is a party.  The execution,
delivery and performance of this Agreement and the Related Documents have been
duly and validly authorized by all necessary corporate actions on the part of
Buyer.


4.2           Binding Obligation.  Assuming due authorization, execution and
delivery of this Agreement by the Sellers, this Agreement (and when executed and
delivered at Closing, each Related Document) will be duly executed by Buyer and
constitute the legal, valid, and binding obligation of Buyer, enforceable
against Buyer in accordance with their respective terms, except that (i) such
enforce­ment may be limited by or subject to any bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating
to or limit­ing credi­tors’ rights generally and (ii) the remedy of specific
per­formance and injunctive and other forms of equitable relief are subject to
certain equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.


4.3           Absence of Consents; No Violation.  Subject to the Company and the
Sellers obtaining the Consents, no consent, authorization, approval, order,
license, certificate or permit of or from, or declaration or filing with any
federal, state, local or other governmental authority or any court or other
tribunal, and no consent or waiver of any party to any material contract to
which Buyer is a party is required for the execution, delivery and performance
of this Agreement and each of the Related Documents.  Subject to the Company and
the Sellers obtaining the Consents, the execution and delivery of this Agreement
and each Related Document by Buyer, and the consummation of the trans­actions
contemplated hereby and thereby and compliance with the terms hereof and thereof
does not and will not, conflict with, or result in any violation of or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of any obligation or to loss
of a material benefit under or result in the creation of any Encumbrance of any
kind upon any of the properties or assets of Buyer under, any provision of (i)
the certificate of incorporation, by-laws or other organizational documents of
Buyer, (ii) any note, bond, mort­gage, indenture, deed of trust, license, lease,
contract, commitment or loan or other agreement to which Buyer is a party or by
which any of its properties or assets are bound, or (iii) any judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to Buyer or its
property or assets.
 
 
19

--------------------------------------------------------------------------------

 
 
4.4           Brokerage.  Except as set forth on Schedule 4.4, Buyer has not
incurred any liability for brokerage commissions, finders’ fees or other similar
compensation in connection with the transactions contemplated by this Agreement
based on any arrangement or agreement binding upon Buyer.  Buyer shall pay, and
hold the Sellers harmless against, any liability, loss or expense (including,
without limitation, reasonable attorney’s fees and out-of-pocket expenses)
arising in connection with any such liability.


4.5           Purchase For Own Account.  Buyer hereby confirms that the Shares
purchased hereunder will be acquired for investment for Buyer’s own account, not
as a nominee or agent, and not with a view to the resale or distribution of any
part of the Shares in contravention of applicable Law.  Buyer understands that
the Shares are characterized as “restricted securities” and have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”)
by reason of a specific exemption from the registration provisions of the
Securities Act that depends upon, among other things, the bona fide nature of
Buyer’s investment intent.


ARTICLE V
COVENANTS OF PARTIES


5.1           Pre-Closing Covenants.  Except as contemplated or required by this
Agreement, commencing on the date hereof until the Closing Date, the Sellers
shall cause the Company to be operated in the ordinary course of business in
accordance with past practices; provided, however:


(a)           Negative Covenants.  The Sellers shall not, and shall cause the
Company not to, without the prior written consent of Buyer:


(1)           General.  Take any action referenced in Section 3.21 hereof;


(2)           Compensation.  Except as contemplated herein, (A) increase the
compensation of any person employed by the Company, (B) pay or grant bonuses or
other benefits payable or to be payable to any person employed by the Company,
or (C) enter into any employment, severance or similar agreement with any
employee of the Company which does not by its terms terminate, or cannot be
terminated or satisfied by the Company without premium or penalty, prior to or
at the Closing;
 
(3)           Dividends, Distributions.  (A) Declare, set aside or pay any
dividend or distribution that is payable in cash, stock, or other property with
respect to the Company; (B) redeem, purchase or otherwise acquire directly or
indirectly any shares of the Company, or any other securities thereof or any
rights, warrants, or options to acquire any such shares or other securities; (C)
authorize for issuance, issue, sell, pledge, deliver or agree to commit to
issue, sell or pledge (whether through the issuance or granting of any options,
warrants, calls, subscriptions, equity appreciation rights or other rights or
other agreements) any equity or debt securities of the Company, or any other
securities that are convertible into or exchangeable for shares of any class of
the Company; or (D) split, combine or reclassify the outstanding shares of the
Company, or authorize the issuance of any other securities in respect of, in
lieu of or in substitution for shares of any equity securities of the Company;
or


 
20

--------------------------------------------------------------------------------

 
 
(4)           No Inconsistent Action.  Take any action, or fail to take any
action, which is inconsistent with their obligations hereunder or which could
reasonably be anticipated to hinder or delay the consummation of the transaction
con­templated by this Agreement.  Such inconsistent action shall include, but is
not limited to, the following: (a) failing to preserve substantially the
relationships with the employees, suppliers and customers of the Company, except
in the ordinary course of business; (b) failing to perform, in all material
respects, any required obligations pursuant to any Contracts, leases or permits;
(c) failing to comply with all applicable Laws; (d) failing to confer with Buyer
regarding operational matters of a material nature; (e) failing to report
periodically to Buyer regarding the status and results of business operations;
(f) adopting any plan of liquidation, dissolution, merger, consolidation,
restructuring, recapitalization or other reorganization of the Company; or (g)
settling or compromising any claim or action against the Company.


(b)           Affirmative Covenants.  Sellers shall do, and shall cause the
Company to do, the following:


(1)           Access to Information.  From the date hereof through the Closing
Date, give Buyer and its representatives reasonable access during normal
business hours, to all properties, facilities, personnel, books, contracts,
leases, commitments and records, and during this period the Sellers shall, and
shall cause the Company to furnish Buyer with all financial and operating data
and other information as to the Business and its assets, properties, rights and
claims, as Buyer may from time to time reasonably request.  In particular, the
Sellers shall, and shall cause the Company to (a) afford to the officers,
employees, directors, attorneys, accountants, appraisers and other authorized
representatives of Buyer reasonable access during normal business hours, to the
offices, plants, properties, books and records of the Company in order that
Buyer may have full opportunity to make such legal, financial, accounting,
environmental and other reviews or investigations of the Business and the Assets
as Buyer shall desire to make, and (b) use its commercially reasonable efforts
to cause its independent public accountants to permit Buyer’s independent public
accountants to inspect their work papers and other records relating to the
Business and the Assets;


(2)           Preservation of Business.  Use commercially reasonable efforts to
maintain and preserve the Assets and the Business, and maintain and preserve,
consistent with the ordinary course of business, the goodwill of and present
relationships with suppliers, advertisers, customers and others having business
relations with the Company;


 
21

--------------------------------------------------------------------------------

 
 
(3)           Notification.  Promptly notify Buyer in writing of the following:


(i)            any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;


(ii)           any notice or other communication from any governmental entity in
connection with the transactions contemplated by this Agreement;


(iii)          any notice or other communication from any governmental entity
with respect to condemnation proceedings and fees to be paid to the Company in
connection therewith;


(iv)          any actions, suits, claims, investigations or proceedings
commenced or threatened, relating to or involving or otherwise affecting the
Company that, if pending on the date of this Agreement, would have been required
to have been disclosed in the Schedules hereto or that relate to the
consummation of the transactions contemplated by this Agreement;


(v)           without prejudice to the termination rights of the parties
hereunder, the occurrence, or failure to occur, of any condition, event or
development that (A) causes any representation or warranty of the Sellers and/or
the Company contained in this Agreement to be untrue or inaccurate, at any time
from the date hereof to the Closing Date, or (B) would have been required to be
set forth or described in the Schedules hereto if existing or known at the date
of this Agreement; and


(vi)          any failure on the part of the Sellers or the Company to comply
with or perform in any respect any agreement or covenant to be complied with or
performed by it or them hereunder; provided that the delivery of any notice
pursuant to this Section 5.1(b)(3) shall not limit or otherwise affect the
remedies available hereunder to Buyer;


(4)           Collection of Accounts Receivable.  Use commercially reasonable
efforts, consistent with past practices, to collect all Accounts Receivable; and
to undertake no action whatsoever to discount or write down any such accounts
without Buyer’s written consent; and


(5)           Supplemental Disclosure.  Provide information in writing to Buyer
with respect to any matter hereafter arising or discovered which, if existing or
known at the date of this Agreement, would have been required to be set forth in
a Schedule to, or representation or warranty set forth in, this Agreement;
provided that such information shall constitute an amendment of such Schedule or
of any statement, representation or warranty in this Agreement, without
prejudice to the rights of indemnification of Buyer by the Sellers under Article
X hereof.


 
22

--------------------------------------------------------------------------------

 
 
5.2           Agreement Not to Compete or Solicit, and to Maintain
Confidentiality.


(a)          For good and valuable consideration and in furtherance of the sale
of the Shares to Buyer hereunder, in order to induce Buyer to enter into and
perform this Agreement, to ensure that Buyer obtains the benefits it reasonably
expects to obtain hereunder and to more effectively protect the value and
goodwill of the Shares, each of the Sellers (each a “Restricted Party and
collectively, the “Restricted Parties”) covenants and agrees that for a period
commencing on the Closing Date and ending on the third (3rd) anniversary of the
Closing Date, he/she shall not, directly or indirectly, either for his or her
benefit or for the benefit of any of his or her Affiliates:


(i)         whether as principal, agent, independent contractor, partner or
otherwise or by any other means, own, manage, operate, control, participate in,
perform services for, invest in, or otherwise establish or carry on any business
or division or line of any business in the United States which engages in a
business substantially similar to or competitive with either the Business or the
business of the Buyer; provided, however, that it will not be deemed a breach of
this clause (i) if, subject to compliance with the provisions of Section 5.2(b)
below, a Restricted Party and his or her Affiliates collectively own
beneficially or of record in the aggregate less than five percent (5%) of any
class of security which is publicly traded on a national securities exchange or
actively traded in a recognized over-the-counter market;


(ii)        induce or attempt to persuade any Customer of the Business to
terminate such relationship; or


(iii)       induce or attempt to persuade any Business Personnel (as defined
below) to terminate or to refuse to enter into any employment, agency or other
business relationship with Buyer or any of its Affiliates.  For purposes of this
clause (iii), “Business Personnel” shall mean any person (A) who is an employee
or Principal Contractor of the Company, or an Affiliate of the Company, on the
date of this Agreement and who remains, after Closing, employed or engaged by
the Company, or an Affiliate thereof, or becomes employed or engaged by Buyer or
an Affiliate of Buyer in connection with the transactions contemplated hereby,
or (B) who is an employee or Principal Contractor of Buyer or an Affiliate of
Buyer employed or engaged in the Business, or (C) who within one year prior to
the prohibited contact by the Restricted Party was an employee or Principal
Contractor of the Company, or of an Affiliate of the Company, or of Buyer or an
Affiliate of Buyer.  For purposes of this Agreement, “Principal Contractor”
means, with respect to a Person, a consultant, independent contractor or
freelance worker whose services are material to the Business or who is engaged
on a substantially full-time basis by the Company.


 
23

--------------------------------------------------------------------------------

 
 
(b)          Each Seller hereby expressly represents and warrants that he/she
has or may have knowledge of certain Confidential Information.  The Sellers
acknowledge and agree that all such Confidential Information is confidential and
proprietary and that a substantial portion of the Purchase Price is being paid
for such Confidential Information and that it represents a substantial
investment having great economic value to Buyer, and constitutes a substantial
part of the value to Buyer of the Business and the Shares.  Each Seller
acknowledges and agrees that Buyer would be irreparably damaged if any of the
Confidential Information was disclosed to, or used or exploited on behalf of,
any Person other than Buyer or any of its Affiliates, or the
Company.  Accordingly, each Seller covenants and agrees that he/she shall not,
and he/she shall use his/her best efforts to ensure that any other Person acting
on his or her behalf does not, without the prior written consent of Buyer,
disclose, use or exploit any such Confidential Information, for the benefit of
such Seller or of any third-party, except that such Seller may disclose, use or
exploit a particular item of Confidential Information if and to the extent (but
only if and to the extent) that such item:


(i)          is or becomes publicly known or generally known in the industry of
the Business through no act of such Seller in violation of this Agreement;


(ii)         is required to be disclosed to or by order of a governmental agency
or a court of law or otherwise as required by law; provided that prior to any
such disclosure notice of such requirement of disclosure is provided to Buyer
and Buyer is afforded the reasonable opportunity to object to such disclosure;


(iii)        is disclosed to such Seller’s representatives working on the
transactions contemplated by this Agreement and in such event, only to the
extent necessary to evaluate or effect such transactions; or


(iv)       has been publicly disclosed by Buyer or the Company after the
Closing.


(c)          Each Restricted Party expressly acknowledges that the covenants
contained in Section 5.2(a), and each Seller expressly acknowledges that the
covenants contained in Section 5.2(b), are integral to the sale to Buyer of the
Shares and that without the protection of such covenants, Buyer would not have
entered into this Agreement, that the consideration paid by Buyer bears no
relationship to the damages Buyer may suffer in the event of any breach of any
of the covenants of Section 5.2(a) or Section 5.2(b), and that such covenants
contain limitations as to time, geographical area and/or scope of activity to be
restrained which are reasonable and necessary to protect Buyer’s business
interests.  If this Section 5.2 shall nevertheless for any reason be held to be
excessively broad as to time, duration, geographical scope, activity or subject,
it shall be enforceable to the extent compatible with applicable Laws that shall
then apply.  Each Seller and each Restricted Party hereby further acknowledges
that money damages will be impossible to calculate and may not adequately
compensate Buyer in connection with an actual or threatened breach by him or her
of the provisions of this Section 5.2.  Accordingly, each Seller and each
Restricted Party hereby expressly waives all rights to raise the adequacy of
Buyer’s remedies at law as a defense if Buyer seeks to enforce by injunction or
other equitable relief the due and proper performance and observance of the
provisions of this Section 5.2.  In addition, Buyer shall be entitled to pursue
any other available remedies at law or equity, including the recovery of money
damages, in respect of the actual or threatened breach of the provisions of this
Section 5.2.


 
24

--------------------------------------------------------------------------------

 
 
(d)           Each Seller and each Restricted Party hereby expressly waives any
right to assert inadequacy of consideration as a defense to enforcement of the
non-competition and confidentiality covenants in this Section 5.2 should such
enforcement ever become necessary.


5.3          Except as contemplated or required by this Agreement, commencing on
the date hereof until the release to the Sellers of the Escrow Shares, the Buyer
shall operate itself in the ordinary course of business in accordance with past
practices; provided, however:


 
(a)
Negative Covenants.  Buyer shall not:



(1)           Public Market. Take any action that would prevent the Buyer Common
Stock from being traded or listed upon the Nasdaq Stock Market.


(2)           No Inconsistent Action.  Take any action, or fail to take any
action, which is inconsistent with its obligations hereunder or which is
specifically intended to hinder or delay the consummation of the transaction
con­templated by this Agreement and the Sellers’ ability to sell the Buyer
Common Stock.  Such inconsistent action shall include, but is not limited to,
the following: (a) failing to comply with all applicable Laws; or (b) adopting
any plan of liquidation, dissolution, merger, consolidation, restructuring,
recapitalization or other reorganization of the Buyer.


(b)           Affirmative Covenants.  Buyer shall do the following:


(1)           Preservation of Business.  Use commercially reasonable efforts to
maintain and preserve its business, and maintain and preserve, consistent with
the ordinary course of business, the goodwill of and present relationships with
suppliers, advertisers, customers and others having business relations with the
Buyer.


(2)           Supplemental Disclosure.  Provide information in writing to the
Sellers with respect to any matter hereafter arising or discovered which, if
existing or known at the date of this Agreement, would have been required to be
set forth in a Schedule to, or representation or warranty set forth in, this
Agreement; provided that such information shall constitute an amendment of such
Schedule or of any statement, representation or warranty in this Agreement,
without prejudice to the rights of indemnification of Sellers by the Buyer under
Article X hereof.
 
 
25

--------------------------------------------------------------------------------

 


ARTICLE VI
SPECIAL COVENANTS AND AGREEMENTS


6.1           Taxes, Fees and Expenses.  Except as otherwise provided in this
Agreement, all sales, use, transfer, and purchase taxes and fees, if any,
arising out of the transfer of the Shares pursuant to this Agreement shall be
paid by the Sellers.  Except as otherwise provided in this Agreement, each party
shall pay its own expenses incurred in connection with the authorization,
preparation, execution and performance of this Agreement, including all fees and
expenses of counsel, accountants, agents and other representatives.


6.2           Announcements.  Commencing on the date hereof, Sellers shall not
make any public announcement or press release concerning the transactions
contemplated hereby.


6.3           Cooperation.  Buyer, the Company and the Sellers shall cooperate
fully with each other and their respective counsel and accountants in connection
with any actions required to be taken as a part of their respective obligations
under this Agreement, including, but not limited to, the obtaining of Consents
and providing Buyer with financial and other information as may reasonably be
requested by Buyer.  After the Closing, the Sellers and Buyer shall take such
actions, and shall execute and deliver to any other party such further documents
as, in the reasonable opinion of counsel for such other party, may be necessary
to ensure, complete and evidence the full and effective consummation of the
transactions contemplated by this Agreement.


6.4           Litigation Support.  In the event and for so long as Buyer or the
Company actively is contesting or defending against any action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand in
connection with (i) any transaction contemplated under this Agreement, or (ii)
any fact, situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving the Company, the Sellers will cooperate in the
contest or defense, make available their personnel, and provide such testimony
and access to their books and records as shall be necessary in connection with
the contest or defense, all at the sole cost and expense of the contesting or
defending party.


6.5           Tax Indemnification.  The Sellers shall indemnify the Company and
Buyer, and hold them harmless from and against, without duplication, any loss,
claim, liability, expense, or other damage incurred by Buyer or the Company and
attributable to (i) all Taxes (or the non-payment thereof) of the Company for
all Taxable Periods ending on or before the Closing Date (“Pre-Closing Tax
Periods”) and the portion of all Taxable Periods that includes (but does not end
on) the Closing Date to the extent such Taxes are allocable to the portion of
such period occurring on or before the Closing Date, and (ii) all Taxes of any
member of an affiliated, consolidated, combined or unitary group of which the
Company (or any predecessor of any of the foregoing) is or was a member on or
prior to the Closing Date, including pursuant to Treasury Regulation Section
1.1502-6 or any analogous or similar state, local, or foreign law or regulation.


6.6           No Other Bids.  From and after the date hereof until this
Agreement is terminated in accordance with the terms hereof, the Sellers shall
not, and shall cause the Company not to, authorize or knowingly permit any
equity holder, officer, director, manager or employee of, or any investment
banker, attorney, accountant or other representative retained by the Sellers or
the Company or their direct or indirect equity holders to solicit, initiate or
encourage submission of or engage in any negotiations relating to any proposal
or offer (including by way of furnishing information) from any person which
constitutes, or may reasonably be expected to lead to, any Acquisition Proposal
or enter into any agreement to effectuate the same.  Each Seller shall promptly
communicate to Buyer the terms of any proposal or offer received by it (no
matter how preliminary), and the identity of the party making such proposal, in
respect of any actual or potential Acquisition Proposal.


 
26

--------------------------------------------------------------------------------

 
 
6.7           Release.  In consideration of the payment of the Purchase Price
and the consummation of the transactions contemplated hereby, each Seller hereby
irrevocably and unconditionally, fully and forever acquits, releases and
discharges and agrees to hold harmless the Company and Buyer, their respective
Affiliates, and their respective members, managers, officers, directors,
employees, agents, representatives, successors and assigns from any and all
present and future claims, actions, causes of action, suits, charges,
complaints, promises, damages, judgments, liabilities or obligations of any kind
whatsoever in law or in equity which they and their Affiliates, heirs,
beneficiaries, successors and assigns in any capacity can, shall or may have
against the Company or its Affiliates with respect to the Company’s ownership or
use of the Assets or operation of the Business prior to Closing.


6.8           Confidentiality Obligations.  Subject to Section 5.2(b) with
respect to the Sellers, except as necessary for the consummation of the
transactions contemplated hereby, each party hereto shall keep confidential any
materials and information that are obtained from the other party in connection
with the transactions contemplated hereby, except to the extent that such
materials or information have become or become publicly available; are or become
readily available to the industry; have been obtained from independent sources;
were known to such party on a non-confidential basis prior to disclosure to such
party by the other party; or are required to be disclosed to or by order of a
governmental agency or a court of law or otherwise required by law to be
disclosed.  In the event that this Agreement is terminated pursuant to Section
9.1, each party will return to the other party all documents, work papers and
other written material obtained by it in connection with the transaction
contemplated hereby.


6.9           Consent for Certain Agreements.  Following the date of this
Agreement, the prior written consent of the Buyer shall be required for any
agreement the Company is contemplating entering into where the term has the
potential to equal or exceed one year, or where the value has the potential to
equal or exceed $10,000, including, but not limited to, any employment agreement
meeting either of the aforementioned criteria.


6.10         Buyer Common Stock Are Restricted Securities.


(a)           The Buyer Common Stock may only be disposed of in compliance with
state and federal securities laws.  In connection with any transfer of the Buyer
Common Stock by a Seller other than pursuant to an effective registration
statement or to an affiliate of such Seller, the Buyer may require the
transferor thereof to provide to the Buyer an opinion of counsel selected by the
transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Buyer, to the effect that such transfer does not require
registration of such transferred Buyer Common Stock under the Securities Act.


 
27

--------------------------------------------------------------------------------

 
 
(b)           Buyer represents and warrants to the Sellers that:  (i) the
Sellers’ holding period for the Buyer Common Stock and Escrow Shares under Rule
144 of the Securities Act of 1933, as amended, shall commence upon issuance of
such stock at Closing; and (ii) the Buyer’s repurchase of any of the Buyer
Common Stock pursuant to this Agreement is not subject to Rule 144.  Buyer
covenants to remain timely in its reporting obligations with the Securities and
Exchange Commission such that Sellers may avail themselves of the six month
holding period pursuant to Rule 144 with respect to the Buyer Common Stock.


(c)           Upon their issuance, certificates evidencing the Buyer Common
Stock will contain the following legend:


THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.


ARTICLE VII
CONDITIONS TO OBLIGATIONS OF BUYER AND THE SELLERS


7.1           Conditions to Obligations of Buyer.  Each and all of the
obligations of Buyer to consummate the transactions contemplated by this
Agreement are subject to fulfillment prior to or at the Closing of the following
conditions, except to the extent that Buyer may waive any one or more thereof in
its sole discretion:


(a)           Representations and Warranties.  All representations and
warranties of the Company or the Sellers in this Agreement shall be true and
complete in all material respects, disregarding for this purpose any
qualification or exception for, or reference to, materiality or Material Adverse
Effect in any such representation or warranty, at and as of the Closing Date as
though such representations and warranties were made at and as of such time,
except for representations and warranties that speak as of a specific date or
time, which need only be true and correct as of such date and time.


 
28

--------------------------------------------------------------------------------

 
 
(b)           Covenants and Conditions.  The Company and the Sellers shall have
in all material respects performed and complied with all covenants, agreements
and conditions required by this Agreement to be performed or complied with by
them prior to or on the Closing Date.


(c)           Deliveries.  The Company and the Sellers shall have made or cause
to be made, or stand willing and able to make or cause to be made, all the
deliveries to Buyer set forth in Section 8.2 hereof.


(d)           Adverse Change.  Since December 31, 2013, there shall not have
occurred a Material Adverse Effect.


(e)           Good and Marketable Title to Assets and Shares.  At Closing, (i)
the title of the Company to the Assets will be in the form described in Section
3.20, free and clear of all Encumbrances, (ii) the title to all of the Shares
will be transferred to Buyer, free and clear of all Encumbrances and (iii) all
existing bank debt of the Company shall be paid in full.


(f)            No Adverse Proceedings.  No action, suit, proceeding or
investigation before any court, administrative agency or other governmental
authority shall be pending or, to the Knowledge of the Sellers, threatened
against the Sellers or the Company wherein an unfavorable judgment, decree or
order would prevent the carrying out of this Agreement or any of the
transactions contemplated hereby, declare unlawful the transactions contemplated
hereby or cause such transactions to be rescinded, or which could reasonably be
expected to materially adversely affect the right of Buyer to own and exercise
all rights under the Shares, or to materially adversely affect the Assets or the
Business operations (financial or otherwise) of the Company.


(g)           Consents.  All Consents shall have been obtained and copies shall
have been delivered to Buyer.


(h)           Regulatory Approvals.  All authorizations, approvals, orders,
licenses, certificates and permits as may be required to permit the consummation
of the transactions contemplated hereby shall have been obtained, shall remain
in full force and effect and shall be reasonably satisfactory in form and
substance to Buyer and its counsel.


 
29

--------------------------------------------------------------------------------

 
 
7.2           Conditions to Obligations of the Sellers.  Each and all of the
obligations of the Sellers to consummate the transactions contemplated by this
Agreement are subject to fulfillment prior to or at the Closing of the following
conditions, except to the extent that the Sellers may waive one or more thereof
in its sole discretion:


(a)           Representations and Warranties.  All representations and
warranties of Buyer contained in this Agreement shall be true and complete in
all material respects, disregarding for this purpose any qualification or
exception for, or reference to, materiality in any such representation or
warranty, at and as of the Closing Date as though such representations and
warranties were made at and as of such time, except for representations and
warranties that speak as of a specific date or time, which need only be true and
correct as of such date and time.


(b)           Covenants and Conditions.  Buyer shall have in all material
respects performed and complied with all covenants, agreements, and conditions
required by this Agreement to be per­formed or complied with by it prior to or
on the Closing Date.


(c)           Deliveries.  Buyer shall have made or cause to be made, or stand
willing and able to make or cause to be made, all the deliveries set forth in
Section 8.3 hereof.


(d)           No Adverse Proceeding.  No action, suit, proceeding or
investigation before any court, administrative agency or other governmental
authority shall be pending or, to the knowledge of Buyer, threatened against
Buyer wherein an unfavorable judgment, decree or order would prevent the
carrying out of this Agreement or any of the transactions contemplated hereby,
declare unlawful the transactions contemplated hereby or cause such transactions
to be rescinded.


ARTICLE VIII
CLOSING AND CLOSING DELIVERIES


8.1           Closing.  Subject to Article IX hereof, the Closing shall occur
following the satisfaction or waiver by Buyer and the Sellers, in their
respective sole discretion, of all of the conditions to Closing set forth in
Article VII hereof or such other time, place and date as may be mutually agreed
upon by the parties hereto (the “Closing Date”).  The Closing shall be held at
the offices of Buyer’s counsel or such other place as shall be mutually agreed
upon by Buyer and the Sellers.


8.2           Deliveries by the Company and the Sellers.  Prior to or on the
Closing Date, the Company and the Sellers shall deliver or cause to be delivered
to Buyer the following, in form and substance reasonably satisfactory to Buyer
and its counsel:


(a)           Transfer of Shares.  Certificates representing the Shares, duly
endorsed in blank for transfer, which Shares shall constitute 100% of the issued
and outstanding capital stock of the Company on the Closing Date, along with any
assignments, stock powers or other transfer documents reasonably satisfactory to
Buyer and its counsel, and the original and complete minute book of the Company;


(b)           Consents.  The original of each Consent listed on Schedule 3.9
attached hereto, including, but not limited to, a consent of the Company and all
shareholders of the Company authorizing the issuance to Buyer of the Shares and
consenting generally to all transactions contemplated by this Agreement, and
acknowledging that none of the provisions restricting transfers of Company stock
or regarding rights of first refusal shall apply to the transactions
contemplated hereby;


 
30

--------------------------------------------------------------------------------

 
 
(c)           Compliance Certificate.  A certificate dated as of the Closing
Date, executed by the Chief Executive Officer of the Company and by the Sellers,
which states that the warranties, representations and covenants made by the
Company and the Sellers on the date that this Agreement was executed continue to
be true in all material respects as of the Closing Date, in accordance with
Section 7.1(a);


(d)           Officer’s Certificate.  A certificate, dated as of the Closing
Date, executed by the Chief Executive Officer of the Company, certifying that
(i) the resolutions, as attached to such certificate, were duly adopted by the
Company’s board of directors and stockholders, authorizing and approving the
execution of this Agreement and the consummation of the transactions
contemplated hereby and that such resolutions remain in full force and effect
and (ii) as to the articles of incorporation and by-laws attached to such
certificate;


(e)           Good Standing.  A certificate of Good Standing of the Company
issued by the secretary of state of the state of incorporation of the Company,
and each foreign jurisdiction in which the Company is qualified to do business,
each dated within five days prior to the Closing Date;


(f)            Opinion of Counsel.  The legal opinion of counsel to the Company
and the Sellers in substantially the form attached hereto as Exhibit A, dated as
of the Closing Date, reasonably satisfactory to Buyer’s counsel; and


(g)           Other.  Duly executed copies of all other deeds, endorsements,
assignments, consents and instruments as, in the opinion of Buyer’s counsel, are
necessary to transfer the Shares and carry out all other transactions
contemplated by this Agreement.


8.3           Deliveries by Buyer.


(A)         Prior to or on the Closing Date, Buyer shall deliver or cause to be
delivered to the Sellers (or a designee of the Sellers) the following, in form
and substance reasonably satisfactory to the Sellers:


(a)           Buyer Common Stock.  Certificates representing the Buyer Common
Stock, validly authorized and issued for delivery to the Sellers, except that
the Escrow Shares shall be represented by separate certificates and held by the
escrow agent;


(b)           Buyer’s Certificate.  A certificate, dated as of the Closing Date,
executed by an officer of Buyer, which states that the warranties,
representations and covenants made by Buyer on the date this Agreement is
executed continue to be true in all material respects as of the Closing Date;


 
31

--------------------------------------------------------------------------------

 
 
(c)           Opinion of Counsel.  The legal opinion of counsel to the Buyer in
substantially the form attached hereto as Exhibit B, dated as of the Closing
Date, reasonably satisfactory to Sellers’ counsel; and


(d)           Other.  Duly executed copies of all other instruments and
documents as, in the reasonable opinion of the Sellers’ counsel, are necessary
to carry out all other transactions contemplated by this Agreement.


ARTICLE IX
TERMINATION


9.1           Termination.  This Agreement may be terminated by the Sellers or
Buyer, if the terminating party is not then in breach of any material obligation
under this Agreement (provided that Section 6.8 will continue in full force and
effect), on written notice to the other at any time prior to Closing as follows:


(a)           by mutual consent of Buyer and the Sellers;
 
(b)           by Buyer, if there has been a material misrepresentation, material
breach of warranty or material breach of a covenant by the Sellers (or by the
Company in the case of a covenant by the Sellers to cause the Company to take or
refrain from taking an action) set forth in this Agreement, the Related
Documents or the Schedules and Exhibits hereto, which has not been cured or
waived within five (5) business days after written notification thereof by Buyer
to the Sellers; or
 
(c)           by the Sellers, if there has been a material misrepresentation,
material breach of warranty or material breach of a covenant by Buyer set forth
in this Agreement, the Related Documents, or the Schedules and Exhibits hereto,
which has not been cured or waived within five (5) business days after written
notification thereof by at least two Sellers to Buyer.
 
9.2           Effect of Termination.  In the event of termination of this
Agreement as provided above, this Agreement shall forthwith become void and of
no further force and effect, except that the covenants and agreements set forth
in Sections 6.1, 6.8, 9.2, 9.3 and 11.8 shall survive such termination
indefinitely, and except that nothing in Section 9.1 or this Section 9.2 shall
be deemed to release any party from any liability for any breach by such party
of the terms and provisions of this Agreement or to impair the right of any
party to compel specific performance by another party of its obligations under
this Agreement.


9.3           Specific Performance.  The parties recognize that in the event
that either party should refuse to perform under the provisions of this
Agreement, monetary damages alone will not be adequate.  The other party shall
therefore be entitled, in addition to any other remedies which may be available,
including money damages, to obtain specific performance of the terms of this
Agreement.  In the event of any action to enforce this Agreement specifically,
each party hereby waives the defense that there is an adequate remedy at law.


 
32

--------------------------------------------------------------------------------

 
 
ARTICLE X
SURVIVAL OF REPRESENTATIONS AND
WARRANTIES AND INDEMNIFICATION


10.1         Survival.  Notwithstanding any examination made for or on behalf of
any of the parties hereto, all representations and warranties contained in this
Agreement or in any document delivered pursuant hereto shall be deemed to be
material and to have been relied upon by the parties hereto, and shall survive
the Closing and shall be fully effective and enforceable for a period of two (2)
years following the Closing Date (unless a different period is specifically
assigned thereto in this Agreement), but shall thereafter be of no further force
or effect, except as they relate to claims for indemnification timely made
pursuant to this Article X; provided, however, that the representations and
warranties contained in Section 3.4 (“Capitalization”), Section 3.13 (“Employee
Plans; ERISA”), Section 3.16 (“Taxes”) and Section 3.22 (“Environmental Claims”)
shall survive until 90 days after the expiration of the applicable statute of
limitations period; and provided, further, that the representations and
warranties contained in Section 3.29 (“Sellers’ Several Representations”) shall
survive until 90 days following the expiration of the applicable statute of
limitations.  Any claim for indemnification asserted in writing before the two
year anniversary of the Closing Date or the other applicable survival period set
forth in this Section 10.1 shall survive until resolved or judicially
determined.
 
10.2         Indemnification.
 
(a)           Indemnification by the Sellers.  Subject to the limitations and
the provisions set forth in this Agreement, the Sellers shall, jointly and
severally, indemnify and hold harmless Buyer and its Affiliates from and against
any and all loss, damage, expense (including court costs, amounts paid in
settlement, judgments, reasonable attorneys’ fees or other expenses for
investigating and defending), suit, action, claim, liability or obligation
(collectively, “Damages”) related to, caused by or arising from: (i) any
misrepresentation, breach of any representation or warranty, or failure to
fulfill any covenant or agreement contained herein or in any Related Document by
the Sellers; (ii) any and all liabilities and obligations of the Company, or
arising out of or related to the ownership of the Assets, on or prior to the
Closing Date; (iii) third party claims arising in breach of contract, breach of
warranty, product liability, unfair competition, personal or other injury, tort
or infringement of property rights of others or other third party claims, in
each case which claim is with respect to any and all activities of the Company,
any Seller or any Affiliate thereof in connection with the conduct of the
Business on or before the Closing Date; and (iv) any and all actions, suits,
proceedings, claims, demands, assessments, judgments, costs and expenses,
including reasonable legal fees, in enforcing this indemnity against the
Sellers.  Subject to the limitations and the provisions set forth in this
Agreement, the Sellers shall severally indemnify and hold harmless Buyer and its
Affiliates from and against any and all Damages related to, caused by or arising
from: (x) any breach of the representations and warranties contained in Section
3.29 and the covenants set forth in Section 5.2 and (y) any and all actions,
suits, proceedings, claims, demands, assessments, judgments, costs and expenses,
including reasonable legal fees, in enforcing this indemnity against the
Sellers.  The Sellers agree to pay for any and all Damages in the manner set
forth in Section 10.3.
 
 
33

--------------------------------------------------------------------------------

 


(b)           Indemnification by Buyer.  Subject to the limitations and
provisions set forth in this Agreement, Buyer shall indemnify and hold harmless
each of the Sellers against any Damages related to, caused by or arising from:
(i) any misrepresentation, breach of any representation or warranty, or failure
to fulfill any covenant or agreement contained herein or in any Related Document
by Buyer; (ii) any and all liabilities and obligations of the Company, or
arising out of or related to the ownership of the Assets, after the Closing
Date; (iii) third party claims arising in breach of contract, breach of
warranty, product liability, unfair competition, personal or other injury, tort
or infringement of property rights of others or other third party claims, in
each case which claim is with respect to any and all activities of the Company,
the Buyer or any Affiliate thereof in connection with the conduct of the
Business after the Closing Date; and (iv) any and all actions, suits,
proceedings, claims, demands, assessments, judgments, costs and expenses,
including reasonable legal fees, in enforcing this indemnity against Buyer.


(c)           Tax Damages.  The calculation of, and the liability for, Damages
related to Taxes shall be governed solely by Section 6.5 and this Article X, but
only to the extent such latter sections are not inconsistent with specific
provisions of Section 6.5.


10.3         Notice of Claims.  Any party seeking indemnification shall give
prompt written notice to the indemnifying party of the facts and circumstances
giving rise to the claim (the “Notice”) for which such indemnified party intends
to assert a right to indemnification under this Agreement (“Claims”).  Failure
to give Notice shall not relieve any indemnifying party of any obligations which
the indemnifying party may have to the indemnified party under this Article X,
except to the extent that such failure has prejudiced the indemnifying party
under the provisions for indemnification contained in this Agreement.  The
indemnifying party shall reimburse an indemnified party promptly after delivery
of a Notice certifying that the indemnified party has incurred Damages after
compliance with the terms of this Article X; provided, however, the party
receiving the Notice shall have the option to contest any such Damages or its
obligations to indemnify therefor in accordance with the terms of this
Agreement, at such party’s own cost and expense.  Such option shall be exercised
by the giving of notice by the exercising party to the other party within twenty
(20) days of receipt of a Notice.  If the parties do not agree upon the amount
of Damages, the party seeking indemnification may seek appropriate legal remedy
in accordance with this Agreement.
 
10.4         Assumption and Defense of Third-Party Action.  If any Claim by
Buyer hereunder arises out of a claim by a third party (a “Third-Party Claim”),
the Sellers shall have the right, at their own expense and upon written notice
to Buyer of their intent to do so within twenty (20) days of the Notice, to
participate in or assume control of the defense of the Third-Party Claim, with
counsel reasonably satisfactory to Buyer, and to settle or compromise any such
Third-Party Claim; provided, however, that such settlement or compromise shall
be effected only with the consent of Buyer, which consent shall not be
unreasonably withheld.  Buyer shall have the right to employ counsel to
represent it if, in Buyer’s reasonable judgment, it is advisable for it to be
represented by separate counsel, and in that event the fees and expenses of such
separate counsel shall be paid by Buyer.  Buyer shall have the right to control
the defense of any Third-Party Claim, notwithstanding the Sellers’ election to
control the defense, if it notifies the Sellers that it is assuming the defense
of such Claim and that the indemnifying party is relieved of its obligations to
the claimant with respect to such Third-Party Claim, whereupon the Sellers shall
be relieved of their obligations under this Article X with respect to such
Third-Party Claim.  Except as provided in the preceding sentences, if the
Sellers do not elect to assume control of the defense of any Third-Party Claim,
the Sellers shall be bound by the results obtained by Buyer with respect to such
Third-Party Claim.  Each of the Sellers agrees to render such assistance as may
reasonably be requested in order to insure the proper and adequate defense of
any Third-Party Claim.  It is expressly agreed and understood that any defense
by the Sellers of any Third-Party Claims affecting or involving the Business
shall not be conducted in a manner which adversely affects or impairs the value
or usefulness of the Business, the Assets or the Shares.
 
10.5         Remedies Exclusive.  The remedies provided herein shall be
cumulative and shall not preclude the assertion by any party hereto of any other
rights or the seeking of any other remedies against any other party hereto.
 
 
34

--------------------------------------------------------------------------------

 


ARTICLE XI
MISCELLANEOUS


11.1         Notices.  All notices, demands and requests required or permitted
to be given under the provisions of this Agreement shall be (i) in writing, (ii)
delivered by personal delivery, or sent by commercial delivery service or
registered or certified mail, return receipt requested or sent by telecopy, with
a copy in all instances by electronic mail, (iii) deemed to have been given on
the date of personal delivery or the date set forth in the records of the
delivery service or on the return receipt or, in the case of a telecopy, upon
receipt thereof if received during normal business hours and otherwise on the
next business day and (iv) addressed as follows:


If to the Company or Sellers:


RentVM, Inc.
10 Corporate Place South, Suite 105
Piscataway, NJ 08854
E-mail:  aqeelasim@rentvm.com
Attention:  President


Aqeel Asim
170 Clement Avenue
Elmont, NY 11003
E-mail:  aqeelasim@rentvm.com


Awais Daud
3275 Dublin Blvd., Apt. 102
Dublin, CA 94568
E-mail:  awaisdaud@rentvm.com


Ali Fayazi
100 Amy Drive
North Brunswick, NJ 08902
E-mail:  alifayazi@rentvm.com


 
35

--------------------------------------------------------------------------------

 
 
With a copy to:


Marino Partners LLP
15 Fisher Lane, Suite 200
White Plains, NY 10603
Facsimile:  (914) 368-4527
Attention:  Umar A. Sheikh, Esq.
E-mail:  usheikh@marinollp.com


If to Buyer:


InterCloud Systems, Inc.
338 Newman Springs Road, Building 1, Suite 104
Red Bank, NJ 07701
Facsimile:  (561) 988-2307
Attn:  Lawrence Sands
E-mail:  lsands@intercloudsys.com


With a copy to:


Pryor Cashman LLP
7 Times Square
New York, NY 10036
Facsimile:  (212) 798-6319
Attention:  M. Ali Panjwani, Esq.
E-mail:  ali.panjwani@pryorcashman.com


or to any such other or additional persons and addresses as the parties may from
time to time designate in a writing delivered in accordance with this Section
11.1.
 
11.2         Benefit and Binding Effect.  Neither Buyer nor any Seller may
assign this Agreement without the prior written consent of the other party,
provided, however, that Buyer may assign this Agreement without prior written
consent of the Sellers to any wholly owned subsidiary or Affiliate of Buyer
which agrees in writing to perform fully this Agreement and provided that Buyer
remains liable for the performance of this Agreement and the consideration to
the Sellers is still in the form of Buyer Common Stock.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  Except as specifically set forth or referred
to herein, nothing herein expressed or implied is intend­ed or shall be
construed to confer upon or give to any Person other than the parties hereto and
their respective successors or assigns any rights or remedies under or by reason
of this Agreement.
 
 
36

--------------------------------------------------------------------------------

 


11.3         Headings.  The headings herein are included for ease of reference
only and shall not control or affect the meaning or construction of the
provisions of this Agreement.


11.4         Counterparts.  This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original and all such counterparts
shall together constitute one and the same instrument.  Delivery of an executed
counterpart by facsimile shall be effective as delivery of a manually executed
counterpart thereof.
 
11.5         Entire Agreement.  This Agreement, all Schedules and Exhibits
hereto and all documents, writings, instruments and certificates delivered or to
be delivered by the parties pursuant hereto collectively represent the sole and
entire understanding and agreement between Buyer and the Sellers with respect to
the subject matter hereof.  All Schedules and Exhibits attached to this
Agreement shall be deemed part of this Agreement and incorporated herein, as if
fully set forth herein.  This Agreement supersedes all prior negotiations and
understandings between Buyer and the Sellers whatsoever with respect to the
subject matter hereof, and all letters of intent and other writings relating to
such negotiations and understandings.


11.6         Amendment.  This Agreement shall not be amended, supplemented or
modified except by an agreement in writing which makes specific reference to
this Agreement or an agreement delivered pursuant hereto, as the case may be,
and which is signed by the party against which enforce­ment of any such
amendment, supplement or modification is sought.


11.7         Severability.  If in any jurisdiction any provision of this
Agreement or its application to any party or circumstance is restricted,
prohibited or held unenforceable, such provision shall, as to such jurisdiction,
be ineffective only to the extent of the restriction, prohibition or
unenforceability without invalidating the remaining provisions hereof and
without affecting the validity or enforceability of such provision in any other
jurisdiction or its application to other parties or circumstances.  In addition,
if any one or more of the provisions contained in this Agreement shall for any
reason in any jurisdiction be held excessively broad as to time, duration,
geographical scope, activity or subject, it shall be construed, by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law of such jurisdiction as it shall then appear.


11.8         Governing Law; Consent to Jurisdiction.


(a)           The parties acknowledge and agree that this Agreement constitutes
a contract pertaining to a transaction covering in the aggregate not less than
$1,000,000 and that their choice of law and choice of jurisdiction specified
below have been made pursuant to and in accordance with Sections 5-1401 and
5-1402, respectively, of the New York General Obligations Law.  Accordingly, the
parties acknowledge and agree that this Agreement shall be governed by the laws
of the State of New York, as to all matters including matters of validity,
construction, effect, performance and liability, without consideration of
conflicts of laws provisions contained therein, and the courts of the State of
New York or any Federal court within the State of New York shall have exclusive
jurisdiction of all disputes with respect to an alleged breach of any
representation, warranty, agreement or covenant of this Agreement, including,
but not limited to, any dispute relating to the construction or interpretation
of the rights and obligations of any party, which is not resolved through
discussion between the parties.


 
37

--------------------------------------------------------------------------------

 
 
(b)           The parties hereby irrevocably and unconditionally submit to the
exclusive jurisdiction of any New York State or Federal court sitting in New
York County in any action or proceeding commenced by the other party or to which
such party is a party arising out of or relating to this Agreement or any
Related Document or any transaction contemplated hereby or thereby.  The parties
hereby irrevocably waive, to the fullest extent they may effectively do so under
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding.  The parties also irrevocably and unconditionally consent
to the service of any and all process in any such action or proceeding by the
mailing of copies of such process by overnight courier to such party and its
counsel at their respective addresses specified in Section 11.1.  The parties
further irrevocably and unconditionally agree that a final judgment in any such
action or proceeding (after exhaustion of all appeals or expiration of the time
for appeal) shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
 
[Remainder of page left intentionally bank; signature page follows]
 
 
38

--------------------------------------------------------------------------------

 
 
This Agreement has been executed by the Buyer, the Company and the Sellers as of
the date first above written.



 
BUYER:
         
INTERCLOUD SYSTEMS, INC.
           
By:
/s/ Lawrence M. Sands
     
Name:  Lawrence M. Sands
     
Title: Senior Vice President
           
COMPANY:
         
RENT VM, INC.
           
By:
/s/ Aqueel Asim      
Name: Aqueel Asim
     
Title: President
           
SELLERS:
           
/s/ Aqeel Asim
   
Aqeel Asim
           
/s/ Awais Daud
   
Awais Daud
           
/s/ Ali Fayazi
   
Ali Fayazi
 

 
 

--------------------------------------------------------------------------------